Case 1:19-cv-06239-PKC Document 49 Filed 11/26/19 Page 1 of 4 .

BLANKROME th pt po
136 North 18th Street | Philadelphia, PA 19103 ~
blankrome.com A a ole Hak, “pall
Phone: (215) 569-5619 june wos fe obo
Fax: (215) 832-5619 Bot ued ”) pire Ul
Email: Peecsenpe@Blan ition e.com ' oO
bo Pe, wh “ale,

Mig 26, 2019 Aecigpch Mp |

poe Oe

Hon. Judge P. Kevin Castel nan
United States District Court Ws . S bes
Southern District of New York <

500 Pearl Street of 4 ub o
New York, NY 10007-1312 LYE okt
L “

Re: Lexington Furniture Industries, Inc. d/b/a Lexington Home Brands v.
The Lexington Company, AB d/b/a The Lexington Clothing Company _ (50
C

Case No. 1:19-cv-06239-PKC a 2 p)
oO

Jo!

j

Dear Judge Castel, LIGE,
ear Judge Caste Zk / DAF

Defendant The Lexington Company, AB d/b/a The Lexington Clothing Company
(“Defendant” or “LCC”) submits this response to Plaintiff Lexington Furniture Industries, Inc.
d/b/a Lexington Home Brands’ (“Plaintiff’ or “LFI”’) November 20, 2019 letter. LFI’s letter
request is a premature and transparent effort to pressure LCC in ongoing settlement discussions
while coloring the Court with invented discovery abuses. In sum, there are no genuine disputes for
the Court’s consideration; and the issues raised are both moot, and unworthy of the Court’s
consideration (certainly at this stage).

VIA ECF

 

Settlement Discussions and Discovery Background

In accordance with this Court’s September 13, 2019 Order encouraging the parties to
resolve this dispute amicably, the parties met (over a meal) and have been involved in active
settlement discussions. Rather than foster the space for the parties to properly explore settlement,
Plaintiff has resolved to artificially press discovery on an expedited time frame, months in advance
of an initial discovery cutoff deadline as means to bully Defendants into submission. Noticeably
absent from the selective retelling of events is any explanation for how Plaintiffs have been
prejudiced by discovery exchanges.! Prior to the Court mandated settlement conference, Plaintiff’s
counsel served Plaintiff's First Set of Interrogatories and Plaintiff's First Set of Requests for

 

1 LCC has not suggested the Court’s schedule order (Dkt. No. 41) needs to be modified in any way.

Blank Rome LLP | blankrome.com

137387.00601/122236548v.4

 
Case 1:19-cv-06239-PKC Document 49 Filed 11/26/19 Page 2 of 4

BLANKROME

Hon. Judge P. Kevin Castel
November 26, 2019
Page 2

Production of Documents,” with an initial response deadline of October 28, 2019. Based on a
successful initial meeting between the parties on October 7, 2019 and ongoing settlement
discussions, Defendant contacted Plaintiff to discuss suspending discovery responses and
obligations while negotiations were ongoing. Plaintiffs counsel initially refused the professional
courtesy of any initial extension but relented and offered a meager one-week extension, until
November 4, 2019. See Exhibit A (e-mail from LFI’s counsel dated October 22, 2019). While
Plaintiff's counsel unilaterally imposed a November 4 date for production of documents,
Defendants did not agree to produce documents by that date and the date of actual document
production was not discussed.

Defendant timely served written responses on November 4, 2019. See Exhibit B (e-mail
from LCC’s counsel dated November 4, 2019). A mere sixteen days later, and refusing to wait a
week to meet and confer, Plaintiff's counsel defaulted to Court intervention, falsely declaring that
discovery was “already a month overdue.”

Meet and Confer Efforis

Contrary to Plaintiff's claims, Defendant undeniably — and repeatedly — agreed that it
would meet and confer in good faith and engaged in a series of email exchanges on this topic.
Plaintiffs counsel has not called “numerous times” nor left “multiple messages.” In fact,
Defendant’s counsel! has responded to counsel’s voicemails each time via telephone or by e-mail.
As several lawyers from my office informed Plaintiffs counsel, the undersigned, is the lead
attorney on this case and I was away this past week traveling for business. See Exhibit C (e-mail
from LCC’s counsel dated November 20, 2019). A Junior Associate in my office informed
Plaintiff's counsel, Lucy Jewett Wheatley, that she was not unilaterally authorized to participate
on a conference call with opposing counsel and confirmed multiple times that the lead counsel
could meet and confer telephonically on Friday, November 22. See id, As Plaintiff was refusing
to accommodate this date and time, Defendant’s counsel also suggested (given the upcoming
holiday) to postpone the call until after the holiday. In response, Plaintiff filed this letter demanding
relief “by the end of this week.” Of course, had Plaintiff's counsel took Your Honor’s Rules into
account, they would have realized that the resolution of this letter motion could not have occurred
within the week and will indeed occur subsequent to both times that Defendant offered to meet
and confer. No basis was provided for the emergent request for relief. The expedited timeframe is
animated by nothing more than desire to pressure Defendants in settlement.

Perhaps most astonishing about the reflexive filing of the letter request, is that no genuine
dispute is identified on the issue of document production. As Defendant’s counsel already
expressed to Plaintiff's counsel prior to November 20", we were in the process of collecting and

 

2 Plaintiff served sixty-seven (67) discovery requests, and has subsequently served an additional eight (8) requests.
Remarkably, some of the discovery is aimed at issues relating to LCC’s counterclaim which was voluntarily dropped

in a subsequent Amended Answer.

437387.00601/122236548v.4

 
Case 1:19-cv-06239-PKC Document 49 Filed 11/26/19 Page 3 of 4

BLANKROME

Hon, Judge P. Kevin Castel
Noveinber 26, 2019
Page 3

 

reviewing documents and indeed already produced several documents. Defendant initially offered
to make available for copying given the relatively small number of documents and the absence of
any e-discovery stipulation governing this case. Plaintiff demanded electronic copies and we
agreed to consider producing electronic discovery. Despite these assurances and two opportunities
to meet and confer, Plaintiff's counsel filed the subject letter motion with the Court.
Notwithstanding the foregoing, any alleged dispute over the production of documents is now
moot, as Defendant has already produced the relevant documents electronically. See Exhibit
D (e-mail from LCC’s counsel dated November 26, 2019) and Exhibit E (e-mail from LCC’s
counsel dated November 20, 2019). ?

In addition, Plaintiff's Interrogatory No. 3 is not authorized by SDNY L. Civ. R. 33.3. The
request asks Defendant to:

Identify LCC’s calculation of profits from sales of goods in connection with the
term “Lexington” dating back to January 1, 2012 in the United States, including
total revenues, the number of units sold, any expenses deducted to calculate profits,
and any documents relied upon to calculate revenues and profits, and the identity
of any individual(s) who calculated these profits.

See Exhibit G (Plaintiff's First Set of Interrogatory Requests). There are not pending counterclaims
so this information is not sought to flesh out Defendant’s damages. As contemplated by the limited
use of interrogatories in this Court, there are more efficient (and Court-preferred) means of seeking
financial data of this nature. Plaintiff’s insistence on information to calculate its own damages is
completely outside the scope of the Rules of the Court. Furthermore, the scope of the request is
overly broad and vague. See Exhibit E (e-mail from LCC’s counsel dated November 20, 2019).
Despite the scope of the request being overly broad and vague, as explained numerous times over
e-mail, Plaintiff agreed to produce the relevant data -- and has, in fact, produced the relevant data.
See id. and Exhibit D. Furthermore, Fed. R. Civ. P. 33(d) allows reference to a document in
response to an interrogatory when the burden of deriving or ascertaining the answer will be
substantially the same for either party. As such, Defendant’s reference to the relevant sales data
was permitted and Defendant will supplement its response as appropriate in accordance with
Federal Rules of Civil Procedure.

Notably, Plaintiff has failed to explain or identify any prejudice resulting from any alleged
delay. Plaintiff argues that it requires the production of documents so that if can properly prepare

 

3 Plaintiff mislead the Court by claiming that Defendant improperly offered Plaintiff the opportunity to inspect the
documents on Thanksgiving Day and only “when pressed, Defendant’s counsel agreed to move the ‘inspection’ to the
Tuesday before Thanksgiving.” In reality, we inadvertently proposed the date for Thanksgiving Day, which was an
inadvertent clerical error. Upon receiving notice of the clerical error, Defendant’s counsel immediately conceded to
the clerical exror and confirmed that it meant to write Tuesday, November 26" not November 28", See Exhibit F (e-
mail from LCC’s counsel dated November 19, 2019) - a fact conveniently omitted in the letter.

137387 ,00601/122236548v.4

 
Case 1:19-cv-06239-PKC Document 49 Filed 11/26/19 Page 4 of 4

BLANKROME

Hon. Judge P. Kevin Castel
November 26, 2019
Page 4

 

for its upcoming 30(b)(6) deposition of Defendant. The date of the deposition, however, was a
self-imposed deadline created by Plaintiff. Indeed, Defendant has notified Plaintiff that it will not
be able to attend a deposition until four or five days after the requested date (see email from LCC’s
counsel dated November 25, 2019 attached hereto as Exhibit 1), thereby further extinguishing any
pressures of the self-imposed deadline. Given the limited number of anticipated depositions, the
parties have plenty of time to schedule a deposition and exchange documents without modifying
the current: schedule, Given the ongoing nature of the settlement discussions, the prospect of
forcing unnecessary legal expenses is counter-productive.

Defendant respectfully submits that the letter motion filed by Plaintiff is moot and void
and should be disregarded.

Respectfully submitted,
/s/ Timothy D. Pecsenye
TIMOTHY DB. PECSENYE

C (via e-mail): Counsel for Plaintiff

137387 .00601/122236548v.4

 
